Exhibit 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule 13D (or any amendment thereof) need be filed on their behalf with respect to the beneficial ownership of any equity securities of Merge Healthcare Incorporated, or any subsequent acquisitions or dispositions of equity securities of Merge Healthcare Incorporated by any of the undersigned. Date: December 31, 2012 MERRICK RIS, LLC By: /s/ Michael W. Ferro, Jr. Name: Michael W. Ferro, Jr. Title: Chief Executive Officer MERRICK VENTURE MANAGEMENT, LLC By: /s/ Michael W. Ferro, Jr. Name: Michael W. Ferro, Jr. Title: Chief Executive Officer MERRICK VENTURE MANAGEMENT HOLDINGS, LLC By: /s/ Michael W. Ferro, Jr. Name: Michael W. Ferro, Jr. Title: Managing Member By: /s/ Michael W. Ferro, Jr. Michael W. Ferro, Jr.
